        Case 2:18-cr-00076-MSD-DEM Document 31 Filed 07/12/19 Page 1 of 6 PageID# 182
AO 24SB(Rev. I2/03)(VAED rev. 2)Sheet I ■ Judgment in a Criminal Case




                                          UNITED STATES DISTRICT COURT
                                                    Eastern District of Virginia
                                                              Norfolk Division

UNITED STATES OF AMERICA
                    V.                                                   Case Number:     2:18cr76-00I

KHALIL NAIM                                                              USM Number: 92334-083
                                                                         Defendant's Attorney: Trey Kelleter
Defendant.


                                           JUDGMENT IN A CRIMINAL CASE
    The defendant pleaded guilty to Count 1 ofthe Criminal Information.
   Accordingly, the defendant is adjudged guilty ofthe following counts involving the indicated offenses.


Title and Section                                 Nature of Offense                       Offense Class   Offense Ended   Count


T. 18, use Section 1001(a)(3)and 2(a)             Aiding and Abetting a False Statement   Felony          April 2013        1


   As pronounced on July 12, 2019, the defendant is sentenced as provided in pages 2 through 6 of this Judgment. The
sentence is imposed pursuant to the Sentencing Reform Act of 1984.

   It is ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment
are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material
changes in economic circumstances.

   Signed this.I ex        ,
                           day ofJuly,2019.




                                                                        Mark S. Davis
                                                                        Chief Judge
Case 2:18-cr-00076-MSD-DEM Document 31 Filed 07/12/19 Page 2 of 6 PageID# 183
Case 2:18-cr-00076-MSD-DEM Document 31 Filed 07/12/19 Page 3 of 6 PageID# 184
Case 2:18-cr-00076-MSD-DEM Document 31 Filed 07/12/19 Page 4 of 6 PageID# 185
Case 2:18-cr-00076-MSD-DEM Document 31 Filed 07/12/19 Page 5 of 6 PageID# 186
Case 2:18-cr-00076-MSD-DEM Document 31 Filed 07/12/19 Page 6 of 6 PageID# 187
